NUMBER 13-13-00052-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


SHAWN PATRICK HALEY,                                                      Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 252nd District Court
                        of Jefferson County, Texas.


                         MEMORANDUM OPINION

          Before Justices Rodriguez, Benavides, and Longoria
              Memorandum Opinion by Justice Rodriguez
      Appellant Shawn Patrick Haley appeals from his conviction for the offense of family

violence assault. See TEX. PENAL CODE ANN. § 22.01(b)(2)(B) (West 2011). Appellant

pleaded guilty, and pursuant to a plea agreement, the trial court sentenced him to seven

years' deferred adjudication community supervision. The State subsequently filed a
motion to revoke appellant's community supervision.                  Appellant pleaded true to the

alleged violation, and the trial court revoked his community supervision, adjudicated him

guilty of the charged offense, and sentenced him to ten years' incarceration.

        Concluding that an appeal would be frivolous, appellant's counsel filed an Anders

brief in which he reviewed the merits, or lack thereof, of the appeal. We affirm. 1

                           I. COMPLIANCE WITH ANDERS V. CALIFORNIA

        Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant's

court-appointed appellate counsel has filed a brief with this Court, stating that he has

diligently reviewed the record and the applicable law and concluding that, in his

professional opinion, "there are no arguable points of error, fundamental or otherwise,

upon which appellant could obtain relief from the conviction in the trial court below." See

In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) ("In

Texas, an Anders brief need not specifically advance 'arguable' points of error if counsel

finds none, but it must provide record references to the facts and procedural history and

set out pertinent legal authorities.") (citing Hawkins v. State, 112 S.W.3d 340, 343–44

(Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3

(Tex. Crim. App. 1991) (en banc).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant's counsel has, thus, carefully discussed why, under controlling

authority, there are no errors in the trial court's judgment. Counsel has informed this



        1
          This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont pursuant to
a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West 2005).
                                                    2
Court that he has: (1) examined the record and found no arguable grounds to advance

on appeal, (2) served a copy of the brief, the record, and counsel’s motion to withdraw on

appellant, and (3) informed appellant of his right to file a pro se response.2 See Anders,
386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at

409 n.23. More than an adequate period of time has passed, and appellant has not filed

a pro se response. See In re Schulman, 252 S.W.3d at 409.

                                      II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, this Court must conduct a full examination of all

the proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record and counsel's brief, and we

have found nothing that would arguably support an appeal. See Bledsoe v. State, 178
S.W.3d 824, 826–28 (Tex. Crim. App. 2005) ("Due to the nature of Anders briefs, by

indicating in the opinion that it considered the issues raised in the briefs and reviewed the

record for reversible error but found none, the court of appeals met the requirement of

Texas Rule of Appellate Procedure 47.1."); Stafford, 813 S.W.2d at 509. Accordingly,

we affirm the judgment of the trial court.

                                     III. MOTION TO WITHDRAW

        In accordance with Anders, appellant's attorney has asked this Court for

permission to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

        2
          The Texas Court of Criminal Appeals has held that "the pro se response need not comply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues." In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (orig.
proceeding) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).
                                                    3
(Tex. App.—Dallas 1995, no pet.) (noting that "[i]f an attorney believes the appeal is

frivolous, he must withdraw from representing the appellant.                           To withdraw from

representation, the appointed attorney must file a motion to withdraw accompanied by a

brief showing the appellate court that the appeal is frivolous.") (citations omitted)). We

grant counsel's motion to withdraw. Within five days of the date of this Court’s opinion,

counsel is ordered to send a copy of the opinion and judgment to appellant and to advise

appellant of his right to file a petition for discretionary review.3 See TEX. R. APP. P. 48.4;

see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673

(Tex. Crim. App. 2006).



                                                                             NELDA V. RODRIGUEZ
                                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of July, 2013.




        3
           No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See
TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Texas
Rule of Appellate Procedure 68.4. See TEX. R. APP. P. 68.4.
                                                       4